[Cite as Jabr v. Disciplinary Counsel, 2021-Ohio-646.]




TAREQ R. JABR                                            Case No. 2020-00596PQ

       Requester                                         Judge Patrick E. Sheeran

       v.                                                JUDGMENT ENTRY

DISCIPLINARY COUNSEL

        Respondent

        {¶1} On January 26, 2021, a special master issued a report and recommendation
in this public-records dispute brought under R.C. 2743.75.                    The special master
recommends that the court (1) find it lacks -matter jurisdiction over requester’s claim, (2)
grant respondent’s motion to dismiss, and (3) assess costs to requester.
        {¶2} Neither party has filed timely written objections to the special master’s report
and recommendation. Pursuant to R.C. 2743.75(F)(2), if neither party timely objects,
this court is required to “promptly issue a final order adopting the report and
recommendation, unless it determines that there is an error of law or other defect
evident on the face of the report and recommendation.” The court finds no error of law
or other defect is evident on the face of the special master’s report and
recommendation. The court therefore adopts the report and recommendation, grants
requester’s motion to dismiss, and dismisses requester’s claim without prejudice. Court
Case No. 2020-00596PQ                      -2-                                ENTRY


costs are assessed to requester. The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.




                                          PATRICK E. SHEERAN
                                          Judge
Filed February 16, 2021
Sent to S.C. Reporter 3/8/21